Exhibit 10.1

PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS, WHICH ARE MARKED BY ASTERISKS (“***”).

 SECOND AMENDMENT AND WAIVER TO

LOAN AND SECURITY AGREEMENT

This Second Amendment and Waiver to Loan and Security Agreement (the
“Amendment”) is entered into effective as of September 30, 2016 by and between
HERITAGE BANK OF COMMERCE (“Bank”) and USA TECHNOLOGIES, INC.  (“Borrower”).

RECITALS

A. Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of March 29, 2016 (as the same may from time to time be amended,
modified, supplemented or restated, the “Agreement”).   

B. An Event of Default has occurred under the Agreement by virtue of Borrower’s
failure to comply with Section 6.9(b) of the Agreement for the quarterly period
ending September 30, 2016 (the “Covenant Default”).

C. Borrower has asked Bank to waive its rights and remedies arising out of the
Covenant Default and to amend certain provisions of the Agreement.    Bank is
willing to do so, on the terms and conditions and in reliance upon the
representations and warranties set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Agreement.

2. Waiver of Covenant Default.  Bank waives the Covenant Default and any right
to enforce any rights and remedies it may have against Borrower with respect to
the Covenant Default.  This waiver applies only to the Covenant Default for the
quarterly period ending September 30, 2016.  Borrower shall comply with the
Agreement after the date hereof.  Bank’s agreement to waive the Covenant Default
shall not limit or impair the Bank’s right to demand strict performance of such
financial covenant as of all other dates.

3. Amendments to Agreement. Bank and Borrower agree to amend the terms of the
Agreement as follows:

(a) Section 6.9(b) of the Agreement is amended to read as follows:

6.9Financial Covenants.

(a) Maximum Churn Rate.  Borrower’s number of connections as at the end of each
fiscal quarter shall not decrease (i) by more than five percent (5%) as compared
to Borrower’s number of connections as at the end of the immediately preceding
fiscal quarter, or (ii) below *** connections.

 (b)Minimum Adjusted EBITDA.  Borrower shall maintain quarterly Adjusted EBITDA,
as set forth below, tested quarterly:

Quarterly Period ending

Minimum Adjusted EBITDA

December 31, 2016

$572,000

1

--------------------------------------------------------------------------------

 



March 31, 2017 (applicable only if the Revolving Maturity Date is extended)

$780,000

June 30, 2017 (applicable only if the Revolving Maturity Date is extended)

$982,000

 

 (c)Minimum Cash.  Borrower shall maintain a minimum balance of unrestricted
cash at Bank of $*** at all times.

(b) Exhibit D to the Agreement (Compliance Certificate) is amended and restated
in its entirety to read as attached Exhibit D.

4. Bank agrees that notwithstanding Section 2.4(d) and in lieu of the
requirements set forth therein, Borrower may set up a lockbox with JPMorgan
Chase with proceeds thereof directed to a deposit account maintained with
JPMorgan Chase, provided that a control agreement satisfactory to Bank shall
remain in place with respect to such deposit account.

5. Borrower has presented the terms of a proposed transaction with *** (“***”),
pursuant to which *** would purchase USAT’s cashless devices and customer
financings and lease the same to Borrower’s customers (the “***
Financing”).  Borrower has requested, and Bank confirms that it consents to the
*** Financing, and that Bank releases its security interest in such devices and
customer financings that are purchased by *** concurrent with the purchase
thereof pursuant to the terms of the *** Financing as presented to Bank as of
the date of this Amendment.

6. The Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects.  Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Bank under the Agreement, as
in effect prior to the date hereof.  Borrower ratifies and reaffirms the
continuing effectiveness of all agreements entered into in connection with the
Agreement. 

7. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, and that no Event of Default has occurred and is
continuing. 

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

9. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following: 

(a) this Amendment, duly executed by Borrower;

(b) the Affirmation of Guaranty, duly executed by the party thereto;

(c) payment of a waiver fee of $25,000 and all Bank Expenses incurred through
the date of this Amendment; and

(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

 

 







 

 

“Borrower”

 

USA TECHNOLOGIES, INC.

 

By: /s/ Leland P. Maxwell

Name:  Leland P. Maxwell

Title: Interim CFO

 

 

 

“Bank”

 

HERITAGE BANK OF COMMERCE

 

By: /s/ Karla Schrader

Name:  Karla Schrader

Title: VP

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit D
Compliance Certificate

TO:HERITAGE BANK OF COMMERCE

FROM:USA TECHNOLOGIES, INC.

The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof; provided that those representations and warranties
expressly referring to another date shall be true, correct, and complete in all
material respects as of such date.  Attached herewith are the required documents
supporting the above certification.  The Officer further certifies that these
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied from one period to the next except as explained in
an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

 

 

 

 

Borrowing Base Certificate

Monthly within 25 days of month end

Yes

No

Quarterly financial statements  with churn report and Compliance Certificate

Quarterly within 50 days of quarter end

Yes

No

Annual financial statements (CPA Audited)

FYE within 120 days

Yes

No

10K and 10Q

Within 5 days of filing

Yes

No

A/R Audit

Semi-annually

Yes

No

IP Notices

As required under Section 6.10

Yes

No

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

 

Maximum Churn

5% / *** min. connections

__________

Yes

No

Minimum Adjusted EBITDA

See Section 6.9(b)

__________

Yes

No

 

Minimum Cash at Bank

 

$***

 

__________

 

Yes

 

No

 

 

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY

 

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 



Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 



Date:

TITLE

 

 

Compliance Status

Yes

No



 

DATE

 

 

 

 

--------------------------------------------------------------------------------